UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6240



LEWIS DUCKETT,

                 Petitioner - Appellant,

          v.


COLIE L. RUSHTON, Warden,

                 Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Joseph F. Anderson, Jr., Chief
District Judge. (4:07-cv-00300-JFA)


Submitted:   May 22, 2008                   Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lewis Duckett, Appellant Pro Se.        Samuel Creighton Waters,
Assistant Attorney General, Donald John Zelenka, Deputy Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lewis Duckett seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.        The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Duckett that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Duckett failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Duckett has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                              - 2 -